Citation Nr: 1145702	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee, from September 26, 2001, to October 5, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee, since December 1, 2010.


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to May 1971. 

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which granted service connection for a right knee disability and assigned an initial evaluation of 10 percent, effective September 26, 2001.  In a May 2005 Notice of Disagreement (NOD), the Veteran appealed the initial disability rating assigned. 

The Veteran's claims file was then transferred to the jurisdiction of the RO in Jackson, Mississippi.  

In support of his appeal, the Veteran testified at the RO's office in Jackson, Mississippi (Travel Board hearing) held before a Veterans Law Judge (VLJ) of the Board in March 2008.

In June 2008, the Board remanded this appeal to the Appeals Management Center (AMC) in Washington, DC, for additional development.  Thereafter, the claim was adjudicated and denied by the Board in August 2009.  

In a November 2009 rating decision, the RO granted the Veteran a period of convalescence from October 6, 2009, to November 30, 2010, as a result of a surgical procedure to his service-connected right knee.  The RO then assigned a 30 percent rating for the Veteran's right knee disability, effective December 1, 2010.  The Veteran continued to appeal, requesting a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  
The Veteran also appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Joint Motion for Remand (JMR), the parties asked the Court to vacate the August 2009 Board decision and remand the case.  In a March 2010 Order, the Court granted the JMR.  The case was then remanded back to the Board for appellate disposition.

In May 2010, the Board again remanded the appeal for additional development.  

In a February 2011 rating decision, the RO granted service connection for the Veteran's right knee scar.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, the claim has been resolved, and the Board does not need to discuss this aspect of the Veteran's right knee disability in the proceeding decision.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 38 C.F.R. § 20.200 (2011).

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to, in pertinent part, his service-connected right knee disability.  However, the February 2011 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  Therefore, the Board does not need to address a TDIU claim to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, during the pendency of his appeal, the VLJ who conducted the March 2008 Board hearing retired.  The Board sent the Veteran a letter informing him of this and indicating he could have another hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran responded in a September 2011 letter that he did not want another Board hearing.  Thus, the Board will decide his case based on the evidence currently of record.  

The issue of entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee, since December 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  From September 26, 2001, to October 5, 2009, the Veteran's degenerative joint disease of the right knee has been manifested by a limitation of extension to 15 degrees with consideration of the Veteran's pain.

2.  From September 26, 2001, to October 5, 2009, the Veteran's degenerative joint disease of the right knee has been manifested by painful, limitation of motion, but is not shown to be productive of limitation of flexion to 15 degrees or limitation of extension to 20 degrees. 

3.  Since September 26, 2001, the Veteran's degenerative joint disease of the right knee has been manifested by the daily use of a cane and knee brace, and by giving way sensations.


CONCLUSIONS OF LAW

1.  From September 26, 2001, to October 5, 2009, the criteria for an initial disability rating of 20 percent, but no higher, for degenerative joint disease of the right knee with limitation of extension has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2011). 

2.  Since September 26, 2001, the criteria for a separate initial disability rating of 10 percent, but no higher, for instability of the right knee has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, DC 5257 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that in May 2005 the Veteran expressed his disagreement with the August 2004 rating decision that granted him service connection for his right knee disability.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 10 percent rating for his service-connected right knee degenerative joint disease from September 26, 2001, to October 5, 2009.  Beginning on October 6, 2009, the Veteran is in receipt of a 100 percent temporary disability rating for a period of convalescence as a result of a surgical procedure to his service-connected right knee.  Since December 1, 2010, the Veteran is in receipt of a 30 percent disability rating for his right knee.  The Board will limit its discussion to the period when the 10 percent rating was in effect.

The Veteran's disability has been rated under DC 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be evaluated based on limitation of motion of the specific joint of joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  
The appropriate DCs for rating limitation of flexion and limitation of extension of the leg are DCs 5260 and 5261, respectively.  Separate ratings may be assigned under DC 5260 and DC 5261.  VAOPGCPREC 9-2004 (2004).  DC 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  The average normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. 
§ 4.71a.

The Court has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); see also 38 C.F.R. § 4.59.

The Veteran's 10 percent rating was assigned for arthritis under DC 5010 because the Veteran's limitation of motion of the right knee was not shown to be compensable under DCs 5260 and 5261 at the time service connection was granted.  Nevertheless, there was some limitation of motion and motion was painful.  As such, the evidence supported the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a; see 38 C.F.R. § 4.59.

Throughout the appeal period, there have been numerous medical examinations showing the degree of flexion and extension with regard to the Veteran's right knee.  The March 2004 VA examination showed limited range of motion with flexion to 120 degrees, but full extension to zero degrees.  VA outpatient treatment records from October 2005 indicated bilateral range of motion for both knees was approximately 5 to 130 degrees.  Another VA examination conducted in November 2005 indicated range of motion to be from 14 degrees to 112 degrees, with pain beginning at 100 degrees.  The most recent VA examination for the Veteran's right knee in August 2008 revealed flexion limited to 125 degrees and extension limited to 5 degrees.  Pain was noted in the last 5 degrees of extension and the last 10 degrees of flexion.  Private treatment records from December 2006 demonstrate flexion to 100 degrees and full extension limited by 5 degrees.  The remaining VA and private treatment records do not contain range of motion studies. 

The examinations mentioned also evaluated other symptomatology in addition to range of motion.  During the March 2004 VA examination the Veteran stated that because of his knee pain he had to cut back on the amount of work he was able to do.  He stated than an orthopedic surgeon had recently limited him to 20 pounds of lifting with no kneeling or climbing.  He wore a knee brace full-time and ambulated with a cane.  Upon a physical examination, a slow gait was noted.  There was no obvious deformity of the right knee and no effusion.  The knee was stable to varus and valgus stress.  Anterior and posterior Drawer sign and Lachman test were negative.  X-rays revealed moderate arthritis of the right knee with some osteophytes and spurring. 

Private treatment records from Dr. W. dated in May 2004 note crepitance and pseudolaxity medially and pes anserine tenderness.  Lachman, Drawer and McMurray tests were negative.  Standing X-rays indicated osteoarthritis, with the left knee being worse than the right.  October 2004 treatment records from Dr. L. notes that the Veteran had a partial medial meniscectomy of his right knee in 1983.  Osteoarthritis was noted, but X-rays were not performed.  

During the November 2005 VA examination, the Veteran stated that his right knee had gotten progressively worse.  He was having significant pain and reported swelling, popping and sensations of the knee giving way.  The pain was constant in nature and was described as being a 4 or 5 out of 10.  He wore a knee brace when his knee pain was most pronounced.  He ambulated without the use of assistive devices.  He received several corticosteroid intraarticular injections and Hyalgan shots, which provided several months improvement.  He was unable to perform yard work or simple household chores.  His activities outside of work were significantly limited because of the pain.  He reported flare-ups on a daily basis, exacerbated by prolonged standing or walking. 

Upon a physical examination, the November 2005 examiner determined that there was no appreciable effusion, erythema or warmth about the right knee.  There was positive patellar grind, but no apprehension with patellar mobilization.  Significant point tenderness to palpation was noted along the medial and lateral joint lines with the medial being the most pronounced.  Pain with McMurray's testing was noted but no obvious crepitus.  Some retropatellar crepitus was elicited with knee flexion and extension.  The patellar appeared to track well and demonstrated a negative J-sign.  There was also no appreciable anterior drawer or posterior drawer and Lachman's test was negative.  No medical or lateral instability with valgus or varus stress and zero and 30 degrees flexion was detected.  No atrophy was noted.  No increase in pain or limitation of motion was noted with repetitive range of motion testing.  X-rays demonstrated narrowing of the medial joint line with subchrondral sclerosis and marginal osteophyte formation most pronounced in the medial joint space.  An osteophyte over the superior portion of the patella was noted. 

Records from Magnolia Orthopedic and Sports Medicine Clinic in December 2006 indicate the existence of crepitance with tibial femoral range of motion, but do not distinguish between the knees, except to say that the right was worse than the left.  X-rays showed bone on bone deformity in all three compartments on the right knee. 

During his March 2008 Board hearing, the Veteran stated that the pain was of such severity that it he was unable to walk more than a quarter mile without having pain necessitating sitting down.  He also stated that, because of pain, he is unable to engage in many activities, including painting his house, lifting heaving objects and household chores.  The pain was of such severity that it disrupted his sleep. 

During his most recent VA examination in August 2008 the Veteran stated that his right knee pain had gotten worse.  He characterized the pain as an 8 out of 10 on a daily basis.  The pain was worse with any activity.  He was only able to walk for 15 minutes before having to take a break.  He used a cane, but not a knee brace.  He denied any specific flare-ups.  It was also noted that the Veteran had already received a left knee replacement and was ready to have a similar procedure for his right knee.  He was unable to perform any heavy work, such as mowing the lawn or lifting heavy objects.  His employer moved him from an outside job to deskwork.  Upon a physical examination, there were no overlying skin changes, warmth or effusion.  Pain was not increased, nor was range of motion decreased with repetitive range of motion testing.  A mildly antalgic gait was noted.  The Veteran was tender to palpation about the medial joint line greater than lateral joint line.  He was stable to varus and valgus stress at zero and 30 degrees of flexion. 

Statements from the Veteran's son, wife and work supervisor were also considered.  These statements support the claims of physical limitation made by the Veteran.

In the February 2010 JMR before the Court, the parties observed that the Veteran's right knee degenerative joint disease had been rated under DC 5010, used to evaluate arthritis substantiated by X-ray findings.  The JMR identified several other rating codes, under which the Veteran might be entitled to an increased and/or separate evaluation for his right knee.  Essentially, the parties pointed out that VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In addition, separate evaluations under DC 5260 and DC 5261 for a disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  It was also pointed out that pain, swelling, weakness, and excess fatigability and functional must be considered when determining the appropriate evaluation for a disability using the limitation of motion rating codes.  38 C.F.R. §§ 4.40, 4.45; see Johnston, 10 Vet. App. 84-5; DeLuca, 8 Vet. App. at 202.  In essence, the conclusion drawn in the JMR was that the Board had not adequately addressed the aforementioned considerations in its August 2009 denial of the Veteran's appeal. 

In forming its decision, the Board has considered the above medical evidence, the February 2010 JMR, and the Veteran's complaints of pain and functional impairment.  With these considerations in mind, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a higher rating of 20 percent under DC 5261 for his right knee disability, from September 26, 2001, to October 5, 2009.  38 C.F.R. §§ 4.7, 4.71a, DC 5261; 38 C.F.R. §§ 4.40, 4.45; see Johnston, 10 Vet. App. 84-5; DeLuca, 8 Vet. App. at 202.  

The evidence of record demonstrates that the Veteran has limitation of extension of his right knee.  Specifically, at the November 2005 VA examination, the Veteran's extension of his right knee was limited to 14 degrees.  Under DC 5261, a 20 percent evaluation is warranted for extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The regulations provide that "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."  38 C.F.R. § 4.7.  The Board finds that the Veteran's right knee disability "more nearly approximates the criteria required" for the 20 percent rating when considering that the Veteran is only 1 degree short of the 20 percent rating and in considering his constant pain.  Thus, the Veteran is entitled to a higher rating of 20 percent under DC 5261 for his right knee disability, from September 26, 2001, to October 5, 2009.  38 C.F.R. §§ 4.7, 4.71a, DC 5261; 38 C.F.R. §§ 4.40, 4.45; see Johnston, 10 Vet. App. 84-5; DeLuca, 8 Vet. App. at 202.

However, during the time period on appeal, the medical evidence does not show that the Veteran's limitation of flexion and/or limitation of extension of the right knee met the criteria for the assignment of a rating in excess of 20 percent under DC 5260 or 5261.  The medical evidence shows that the Veteran's right knee motion has varied somewhat during the appeal period.  However, neither limitation of right knee flexion to 15 degrees or limitation of extension to 20 degrees has ever been demonstrated.  Thus, a higher 30 percent rating is not assignable based on limitation of flexion (DC 5260) or limitation of extension (DC 5261).  The evidence of record also does not demonstrate that the Veteran is entitled to a separate compensable evaluation for either limitation of flexion or limitation of extension under DCs 5260 or 5261.  38 C.F.R. § 4.71a.

In addition, separate compensable ratings may sometimes be assigned for a knee disability if there is both instability under DC 5257, and arthritis that causes limitation of motion under DCs 5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated that when a knee disorder has a current disability rating under DC 5260 or 5261, and the Veteran also has instability of the knee under DC 5257, separate evaluations may be assigned.  See 38 C.F.R. § 4.71a.

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Here, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent for the instability of his right knee.  Throughout his appeal, the Veteran has provided subjective complaints of instability of his right knee.  Specifically, at the March 2004 VA examination, the Veteran reported the daily use of a cane and knee brace.  At the November 2005 VA examination, he described the sensation of giving way of the right knee and reported the use of a knee brace.  The Board finds the Veteran credible to describe the instability of his right knee.  Thus, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a separate 10 percent rating for instability of his right knee under DC 5257.  38 C.F.R. § 4.71a.

However, the evidence does not show that the Veteran is entitled to a rating higher than 10 percent under DC 5257 for his right knee instability.  The evidence of record does not establish that the Veteran's right knee presents symptoms of moderate recurrent subluxation or lateral instability.  Specifically, no VA examiner or private physician has diagnosed the Veteran with instability or subluxation of his right knee during the course of this appeal.  At the VA examinations, the Veteran was stable to varus and valgus stress.  Anterior and posterior Drawer and Lachman's tests were negative.  The McMurray's testing was painful on the medial and lateral side, but no click was noted.  In summary, the claims file does not contain objective evidence that the Veteran's right knee disability is manifested by instability or subluxation.  Therefore, the Veteran is not entitled to a separate rating higher than 10 percent under DC 5257.  38 C.F.R. § 4.71a.

Additionally, consideration has been given to the assignment of a higher rating based on functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  The examination reports of record do not show evidence of additional functional loss due to pain or functional loss due to weakness, fatigability, incoordination, or pain on movement, which has not already been taken into consideration in rating the Veteran's right knee disability as 20 percent disabling.  It is recognized that the Veteran's right knee disability is painful.  However, given the range of motion and objective findings, the criteria are not met for an assignment of a rating in excess of the currently assigned ratings.  Mitchell, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca, 8 Vet. App. at 202; see Johnston, 10 Vet. App. at 84-5; see also 38 C.F.R. § 4.59.

The remainder of the DCs pertaining to the knee and leg also do not justify a rating in excess of 20 percent.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There has been no finding of dislocated, semilunar cartilage in the knee in the medical evidence.  The Veteran is already in receipt of the maximum schedular rating under DC 5259 and DC 5263.  There has been no finding of nonunion of the tibia and fibula with loose motion, requiring a brace; thus, DC 5262 is not applicable.  38 C.F.R. § 4.71a.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, the Veteran's lay testimony concerning the severity of his right knee disability is not supported by clinical findings.  Thus, his lay testimony is probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Additionally, with the exception of the newly assigned 10 percent rating under DC 5257 and the newly assigned 20 percent rating under DC's 5010 and 5261, the Veteran has not met the requirements for a higher rating or an additional separate rating at any time since the effective date of his award.  Thus, the Board may not stage his rating because he has been, at most, 10 percent and 20 percent, respectively, disabled during the entire period at issue.  See Fenderson, 12 Vet. App. at 125-26. 

For these reasons and bases, while the evidence supports a separate 10 percent rating under DC 5257 and a higher rating under DC 5010, the preponderance of the evidence is otherwise against a higher rating.  Thus, there is no reasonable doubt to resolve in the Veteran's favor.  His appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step.  The third step is to determine whether, to accord justice, an extraschedular rating must be assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his right knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors, such as frequent periods of hospitalization.  

Moreover, to the extent that the Veteran's right knee disability interferes with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran is already in receipt of a TDIU for, in pertinent part, the unemployability caused by his right knee disability.  Thus, the Veteran is already being compensated for his right knee disability's interference with his employability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2004, June 2005, and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his appeal.  These letters also included an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006, October 2008, and November 2010 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of these duty-to-assist letters were not provided before the initial RO adjudication of his claim in September 2004.  However, after he was provided the letters, he was given a full opportunity to submit evidence and his appeal was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his appeal, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the appeal has been obtained.  His STRs, post-service VA and private treatment records, and Social Security Administration (SSA) disability benefits records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  He has been provided VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

From September 26, 2001, to October 5, 2009, an initial disability rating of 20 percent, but no higher, for degenerative joint disease with limitation of extension of the right knee is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Since September 26, 2001, entitlement to a separate initial disability rating of 10 percent, but no higher, for instability of the right knee is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining issue can be properly adjudicated.  

The Veteran was recently afforded a VA examination in March 2011.  However, the Board finds that this examination report is inadequate for rating purposes.  Thus, the claim must be remanded in order to provide the Veteran with a thorough and comprehensive VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5010, which directs VA to rate the Veteran according to his degree of limitation of motion of the right knee.  At the March 2011 VA examination, although pain was found to be present during the range of motion studies, the examiner did not state whether this pain could significantly limit functional ability during flare-ups or upon repetitive motion. 

The Court has repeatedly held that examinations provided to evaluate the extent of the Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Therefore, on Remand, the Veteran should be scheduled for an additional VA examination in order to determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, are dated from January 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC, since January 2011.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.


2.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected degenerative joint disease of the right knee.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the rating codes, particularly DCs 5010, 5257, 5260, and 5261.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

Include ranges of motion for the right knee. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Discuss the effects of the right knee disability on the Veteran's ability to perform his employment.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee, since December 1, 2010.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


